In re Daniels, Bobby Lee; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA87 0035; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 4-86-643.
Prior report: La.App., 513 So.2d 560.
Granted in part and denied in part. Case remanded to the court of appeal to refer case back to the trial judge for the purpose of extending the time within which Assignments of Error ... shall be filed in the district court and thereafter reviewed by the court of appeal. La.C.Cr.P. art. 844, as amended in 1984. In all other respects, the application is denied.